                                          Case 4:19-cv-08204-PJH Document 51 Filed 08/17/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL L LUCKERT,                            Case No. 19-cv-08204-PJH
                                                       Plaintiff,
                                   8
                                                                                       ORDER GRANTING MOTION TO FILE
                                                 v.                                    UNDER SEAL
                                   9

                                  10     O. SMITH, et al.,                             Re: Dkt. No. 49
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a detainee, proceeds with a pro se civil rights complaint under 42 U.S.C.

                                  14   § 1983. Defendants have filed a motion to dismiss for failure to prosecute or in the

                                  15   alternative for summary judgment. As part of the motion defendants have included

                                  16   plaintiff’s medical records from the Jail Health Services and the San Francisco

                                  17   Department of Public Health. These records contain plaintiff’s sensitive and private

                                  18   health information that is protected by the Health Insurance Portability and Accountability

                                  19   Act of 1996, 42 U.S.C. § 1320d, et seq., and the California Confidentiality of Medical

                                  20   Information Act, Cal. Civ. Code § 56, et seq. Defendant’s request that these records be

                                  21   filed under seal.

                                  22          “The proponent of sealing bears the burden with respect to sealing. A failure to

                                  23   meet that burden means that the default posture of public access prevails.” Kamakana v.

                                  24   City & County of Honolulu, 447 F.3d 1172, 1182 (9th Cir. 2006). In this district, requests

                                  25   to file documents under seal in civil cases are governed by Civil Local Rule 79-5, which

                                  26   provides that “[n]o document may be filed under seal . . . except pursuant to a Court

                                  27   order that authorizes the sealing of the particular document, or portions thereof[;]” and

                                  28   further, that a sealing order may issue only based upon a request showing that the
                                          Case 4:19-cv-08204-PJH Document 51 Filed 08/17/21 Page 2 of 2




                                   1   document, or portions thereof, is privileged, or protectable as a trade secret, or otherwise

                                   2   entitled to protection under the law. Civ. L.R. 79-5(a). In particular, “[t]he request must be

                                   3   narrowly tailored to seek sealing only of sealable material. . . .” Id.

                                   4           Defendants have met their burden in order to safeguard plaintiff’s private health

                                   5   information and to comply with federal and state law. Defendants’ motion to file under

                                   6   seal (Docket No. 49) is GRANTED and the clerk is requested to file the records under

                                   7   SEAL.

                                   8           IT IS SO ORDERED.

                                   9   Dated: August 17, 2021

                                  10

                                  11                                                               /s/ Phyllis J. Hamilton
                                                                                                 PHYLLIS J. HAMILTON
                                  12                                                             United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
